Citation Nr: 0713471	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-11 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1987 to 
June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  The evidence 
presently of record is not adequate to render a determination 
regarding the veteran's claim on appeal.

The September 2006 remand issued by the Board directed the 
agency of original jurisdiction (AOJ) to complete the 
following development: (1) request a completed consent form, 
as well as treatment dates, for Shawnee Regional; (2) request 
treatment records from the Temple VA Medical Center (MC) in 
Temple, Texas; and (3) provide VCAA notice regarding what 
constitutes new and material evidence with regard to her 
claim of service connection for residuals of a left knee 
injury and what information and evidence is necessary to 
reopen this claim.

A letter was sent to the veteran in October 2006 that fully 
complied with the remand directives laid out in the Board 
remand.  However, the Board observes that this letter was 
sent to a different address than the address listed on the 
most recent correspondence of record from the veteran, which 
was received in March 2005.  Thus, it appears likely that the 
veteran did not receive the October 2006 letter.  In light of 
such circumstances, the Board finds that the remand 
directives have not been substantially complied with, and a 
new remand is required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following action:

1. Contact the veteran at the address 
provided on the March 2005 correspondence 
and ask her to provide an address for 
Shawnee Regional, as well as the dates of 
treatment for her left knee disability at 
that facility.  After securing the 
necessary release, obtain these records.

2. Obtain any VA treatment records from 
the Temple VAMC for the period from 1992 
to the present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue 
until the RO determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

3. Provide the veteran with notice 
regarding what constitutes new and 
material evidence with regard to her 
claim of service connection for residuals 
of a left knee injury.  Specifically, the 
veteran should be informed of the basis 
for the previous denial of benefits, as 
well as what evidence and information is 
necessary to reopen her claim of service 
connection for residuals of a left knee 
injury.  See 38 C.F.R. § 3.156; Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
veteran should also be provided with 
notice regarding the disability rating 
and effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

4. After completion of the above, the 
veteran should be afforded an opportunity 
to submit new evidence in support of her 
claim of service connection for residuals 
of a left knee injury.  Then, review the 
expanded record and determine if the 
veteran has submitted new and material 
evidence.  Unless the claim is reopened 
and the benefits sought are granted, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




